DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-14, 19-20, 25, 28, 46, 47 and 49-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reger et al. (US Patent 4,972,351)
Regarding Claim 1: Reger et al. disclose a method for creating a wheelchair seat, comprising: providing a wheelchair; providing one or more components that together define an upper non-planar surface that is generally in the shape of a contoured seat for a human subject and a lower surface that has a fixed angular orientation relative to the wheelchair (seat portion 10, Figure 1, seat portion is generally in the shape of a contoured seat for a human subject (thus the description as a seat portion (col. 3 lines 60-66)) and is affixed to the frame of the wheelchair (thus at a fixed angular orientation (since the angle isn’t defined any orientation would be an angular orientation)); placing onto the non-planar surface a shape capturing device (deformable 
Regarding Claims 2-5: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the one or more components include a set of datum points thereon, wherein the captured three-dimensional image includes at least three of the set of datum points, wherein the at least three datum points define a plane that is parallel to the lower surface of the one or more components, and wherein the digital file includes data therein to communicate to the seat-forming machine an angular offset between the plane and an upper surface of the seat layer to be formed wherein the one or more components include a single layer of material that is in the shape of a contoured seat for a human subject, wherein the one or more datum points lie on the single layer of material and wherein the one or more datum points lie on a second layer of material that is located adjacent to a bottom surface of the single layer of material (col. 5 line 36-col. 6 line 49 and Figure 1).
Regarding Claims 11 and 12: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the seat layer (10) is combined with the contoured seat layer to rest on top thereof (16) (Figure 1).
Regarding Claim 13: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the seat layer (10) is formed of a unitary piece of material with a lower surface having the same fixed angular orientation relative to the wheelchair (Figure 1).
Regarding 14: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the captured three-dimensional digital image is adjusted to off-load certain areas of the human subject, and the adjustments to the three- dimensional digital image are represented in an adjusted three-dimensional digital image which is then converted to the digital file for the seat-forming machine (col. 5 lines 9-15 and col. 5 line 36-col. 6 line 49).
Regarding Claims 19 and 20: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the shape-capturing device includes a pellet-filled bag and a port in the device for fluid communication between an interior of the device and an exterior of the device and the device also includes a pump for selectively evacuating air from the device and wherein the device includes an outer, sealable bag having the port therein, and wherein the pellet-filled bag is located within the outer bag (col. 5 lines 16-23).
Regarding Claim 25: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein: the shape capture device captures a shape of at least portions of the back of the human subject, and wherein the captured three-
Regarding Claims 28: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the seat layer is combined with a contoured seat that includes a plurality of components, wherein the seat layer is located on top of the contoured seat and wherein the contoured seat with a plurality of components includes a fluid 
Regarding Claim 46: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. further disclose wherein the image corresponds to the peaks and valleys of the cushion after deformation.  The Examiner is interpreting that fact to correspond with the limitations of claim 46.  If not, it is the Examiner’s position that the limitations of Claim 46 are new matter and are not described in the specification in a way in which a person having ordinary skill in the art at the time of invention could reasonably understand the metes and bounds of the claim.
Regarding Claim 47, 49-51: Reger et al. disclose a method for creating a custom seat, comprising: providing a wheelchair; providing a seat capture base having an upper non-planar surface that is generally in the shape of a contoured seat for a human subject and a lower surface that has a fixed angular orientation relative to the wheelchair (seat portion 10, Figure 1, seat portion is generally in the shape of a contoured seat for a human subject (thus the description as a seat portion (col. 3 lines 60-66)) and is affixed to the frame of the wheelchair (thus at a fixed angular orientation (since the angle isn’t defined any orientation would be an angular orientation)); placing onto the non-planar surface a shape capturing device (deformable support cushion ((16), Figure 1 having the datum layer described in claim 51 (the datum layer being the layer containing the contour)); seating a human subject on the shape capture device; capturing the shape of a portion of the human subject with the device while the human subject is seated on the device; once the human subject is removed from the device (col. 5 lines 1-35), using a three-dimensional scanner to create a captured three-dimensional digital image of surface portions of the device that were impacted by the human subject sitting on the device; providing a seat-
Regarding Claim 52: Reger et al. disclose the invention as described above in the rejection of Claim 47.  Reger et al. further disclose wherein the seat shape capture base comprises a lower surface, wherein the capturing a three dimensional digital image comprising capturing a location of the lower surface of the seat shape capture base relative to an upper surface of the shape capturing device (Figure 1, the data collector collects both the locations of high and low points along the contour of the seat.)
Regarding Claim 53: Reger et al. disclose the invention as described above in the rejection of Claim 47.  Reger et al. further disclose wherein the image corresponds to the peaks and valleys of the cushion after deformation.  The Examiner is interpreting that fact to correspond with the limitations of claim 46.  If not, it is the Examiner’s position that the limitations of Claim 53 are new matter and are not described in the specification in a way in which a person having ordinary skill in the art at the time of invention could reasonably understand the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 10 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Reger et al. (US Patent 4,972,351), as described above in the rejections of Claims 1, 3 and 47.
Regarding Claims 6-9: Reger et al. disclose the invention as described above in the rejection of Claim 1.  Reger et al. fail to disclose measuring layers having color coded sizes.  However color coded sizing is well know from clothing to tools and, absent a showing of unexpected results, such matters would be a matter of obvious design choice.
Regarding Claims 10 and 48: Reger et al. disclose the invention as described above in the rejection of Claim 3 and 47 respectively.  Reger et al. fail to disclose wherein the layer of material in the shape of the contoured seat is a layer of foam material, the foam material being of a first hardness, and wherein the seat layer is a layer of foam material that is of a second hardness that is softer than the first hardness layer.  However, absent a showing of unexpected results, such matters would be a matter of obvious design choice
Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but they are not persuasive. Applicant argues that Reger et al. does not disclose certain aspects of the claims.  The Examiner disagrees as described above in the rejection of the claims.  The Examiner has attempted to more thoroughly explain the rejection, however it is the Examiner’s position that said explanation was unnecessary in light of the similarity in the claimed subject matter and that of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744